DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 7 March 2018, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 7, 9, 12, 14, 16, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191).

As per claim 2, Hido teaches generating a patentability model using patent application grant statistics, wherein the patentability model generates a numerical value indicative of a likelihood of patentability corresponding to received vectorized text [the model computes the patentability score based on the set of features from the application (pg. 1180, abstract; etc.)]; receiving text representative of an idea disclosure [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.)]; converting the text into a vectorized format to produce a vectorized idea disclosure [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.)]; and applying the patentability model to the vectorized idea disclosure to generate a numerical value indicative of the likelihood of patentability according to the patent application grant statistics [the model computes the patentability score based on the set of features from the application (pg. 1180, abstract; etc.)].

As per claim 5, Hido teaches determining an activation function based on a regression of the patent application grant statistics and vectorized patent application text data; and determining one or more constant values of the patentability model according to the regression [given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)].

As per claim 7, Hido teaches wherein the patentability model includes a neural network [given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)].

As per claim 9, see the rejection of claim 2, above, wherein Hido also teaches a memory, and at least one processor coupled to the memory, the at least one processor configured to perform the steps [a patentability analysis system including storing data in memory on one or more servers running the analysis system, which requires at least one processor (pgs. 1186-1187, figure 7 and description)].

As per claim 12, see the rejection of claim 5, above.

As per claim 14, see the rejection of claim 7, above.

As per claim 16, see the rejection of claim 2, above, wherein Hido also teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform the steps [a patentability analysis system including storing data in memory on one or more servers running the analysis system, which requires at least one computing device (pgs. 1186-1187, figure 7 and description)].

As per claim 19, see the rejection of claim 5, above.

As per claim 21, see the rejection of claim 7, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191) in view of Liu et al. (On Predictive Patent Valuation: Forecasting Patent Citations and Their Types; Feb. 2017, pgs. 1438-1444).

As per claim 1, Hido teaches a system, comprising: a memory [a patentability analysis system including storing data in memory on one or more servers (pgs. 1186-1187, figure 7 and description)], and at least one processor coupled to the memory [a patentability analysis system including storing data in memory on one or more servers running the analysis system, which requires at least one processor (pgs. 1186-1187, figure 7 and description)], the at least one processor configured to: generate a patentability model, wherein to generate the patentability model, the at least on processor is configured to: convert text previously submitted as an idea disclosure into a vectorized format to generate one or more idea disclosure vectors [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.)]; update a vectorized idea database with the one or more idea disclosure vectors [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.) where all of the required information including the feature values and the precomputed patentability scores for applications are stored in databases on a server (pg. 1186, figure 7 description)]; download patent publication text data and patent application grant statistics [patentability labels are applied to published patent text based upon the status of the patent applications (pgs. 1183-1184, section 3.3; etc.)]; associate the one or more idea disclosure vectors with the patent application grant statistics [training and testing data sets are made for the model including the feature vectors and patentability labels of patent applications (pgs. 1183-1184, sections 3.3-3.4; pgs. 1185-1186, section 4.2; etc.)]; convert the patent publication text data into a vectorized format to generate one or more patent publication vectors [training and testing data sets are made for the model including the feature vectors and patentability labels of patent applications (pgs. 1183-1184, sections 3.3-3.4; pgs. 1185-1186, section 4.2; etc.)]; update a patent publication database with the one or more patent publication vectors [all of the required information including the feature values and the precomputed patentability scores for applications are stored in databases on a server (pg. 1186, figure 7 description)]; initialize the patentability model with first constant values [given a training data set of features and patentability labels, a classifier prediction model is generated and trained (pgs. 1185-1186, sections 4.2-4.3; etc.)]; calculate second constant values using the one or more idea disclosure vectors, the patent application grant statistics, the one or more patent publication vectors, and a regression model [given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models (pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)]; and replace the first constant values of the patentability model with the second constant values [given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)]; store the patentability model in the memory [all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (pg. 1186, figure 7 description)]; receive text representative of the idea disclosure [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.)]; convert the text into a vectorized format to generate an idea vector [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.)]; retrieve the patentability model from the memory [all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (pg. 1186, figure 7 description)]; and apply the patentability model to the idea vector to generate a numerical value indicative of a likelihood of patentability according to the patent application grant statistics [the model computes the patentability score based on the set of features from the application (pg. 1180, abstract; etc.)].
While Hido teaches including data from patent applications in various stages (see, e.g., Hido: section 3.1) it does not teach downloading one or more scholarly articles; convert text of one or more scholarly articles into a vectorized format to generate one or more public corpus vectors; updating a public corpus database with the one or more public corpus vectors; and using the public corpus data in the model.
Liu teaches downloading one or more scholarly articles [citation prediction is used by a model to produce a patent value score (pg. 1438, abstract, etc.) by extracting features from research papers (pg. 1439-1440, main idea and highlight, and Data Collection and Preprocessing; etc.)]; convert text of one or more scholarly articles into a vectorized format to generate one or more public corpus vectors [citation prediction is used by a model to produce a patent value score (pg. 1438, abstract, etc.) by extracting features from research papers and creating feature vectors (pg. 1439-1440, main idea and highlight, and Data Collection and Preprocessing; etc.)]; updating a public corpus database with the one or more public corpus vectors [citation prediction is used by a model to produce a patent value score (pg. 1438, abstract, etc.) by extracting features from research papers and creating feature vectors (pg. 1439-1440, citation prediction and main idea and highlight, and Data Collection and Preprocessing; etc.); for the database of vectors used by the model in Hido, above]; and using the public corpus data in the model [citation prediction is used by a model to produce a patent value score (pg. 1438, abstract, etc.); for the model of patent scoring in Hido, above].
Hido and Liu are analogous art, as they are within the same field of endeavor, namely using a model to predict patent score from extracted features.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize public research paper data for a model to evaluate patent scores, as taught by Liu, in the model for evaluating patent scores taught by Hido.
Liu provides motivation as [similarity to available research is meaningful information that can be used to predict originality (pg. 1440, Data Collection and Preprocessing; etc.)].

As per claim 4, Hido/Liu teaches downloading a technological publication; converting text of the technological publication into a vectorized format; and altering a constant value of the patentability model according to a regression function incorporating the technological publication in the vectorized format [citation prediction is used by a model to produce a patent value score (Liu: pg. 1438, abstract, etc.) by extracting features from research papers (Liu: pg. 1439-1440, main idea and highlight, and Data Collection and Preprocessing; etc.); and given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (Hido: pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)].
Examiner’s Note: the reasoning and motivation for the combination is given, above, in the rejection of claim 1.

As per claim 11, see the rejection of claim 4, above.

As per claim 18, see the rejection of claim 4, above.


Claims 3, 6, 10, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191) in view of Young (US 2006/0095377).

As per claim 3, Hido teaches storing a patent application number and a vectorized version of patent application text corresponding to the patent application number [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.); all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (pg. 1186, figure 7 description) including identifying the application by its number (pg. 1187, section 5.2)]; 
While Hido teaches gathering data about patent application (see above) it does not explicitly teach where the data is acquired, and thus scraping patent agency website information to determine that an application corresponding to the patent application number has been granted; and updating the patentability model according to the vectorized version of the patent application text.
Young teaches scraping patent agency website information to determine that an application corresponding to the patent application number has been granted; and updating the patentability model according to the vectorized version of the patent application text [a scraping client may gather text and other information from the USPTO web page for patent applications (paras. 0003-7, 0018-23; claim 12; etc.)].
Hido and Young are analogous art, as they are within the same field of endeavor, namely gathering data from patent applications.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the scraping client to scrape patent agency websites for patent application information, as taught by Young, as the means for acquiring the patent application information for the system of Hido.
Young provides motivation [for various security and availability reasons, a scraping client may be useful in gathering patent information from patent agency websites where the information is available without requiring specific access or credentials (paras. 0003-7, etc.)].

As per claim 6, Hido/Young teaches in response to the receiving, scraping patent agency website information for a patent publication; and updating the patentability model to incorporate a vectorized version of the patent publication [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (Hido: pg. 1184, section 3.4, etc.); all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (Hido: pg. 1186, figure 7 description) acquired by a scraping client from patent agency websites (Young: paras. 0003-7, 0018-23; claim 12; etc.)].
Examiner’s Note: the reasoning and motivation for the combination is given, above, in the rejection of claim 3.

As per claim 10, see the rejection of claim 3, above.

As per claim 13, see the rejection of claim 6, above.

As per claim 17, see the rejection of claim 3, above.

As per claim 20, see the rejection of claim 6, above.


Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191) in view of Perkowski (US 2016/0048936).

As per claim 8, Hido teaches the computer implemented method of claim 2, as described above.
While Hido teaches receiving patent application data and converting the text into a vectorized format (see above), it does not teach receiving an image; and converting the image into a vectorized format to supplement the vectorized idea disclosure.
Perkowski teaches receiving an image; and converting the image into a vectorized format to supplement the vectorized idea disclosure [claim patentability analysis may be performed using a model taking search vectors as input, where the search vectors are based upon text and graphics/images from patent documents (paras. 0053, 0269-273, 0806, 1422, etc.)].
Hido and Perkowski are analogous art, as they are within the same field of endeavor, namely using a model to predict patentability from vectorized extracted data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use both text and image data in the vectorization of patent data, as taught by Liu, in place of just text data in the vectorization of patent data taught by Hido.
Because both Hido and Perkowski teach systems which vectorize patent data to use as input model patentability it would have been obvious to one of ordinary skill in the art to use both text and image data in the vectorization of patent data, as taught by Liu, in place of just text data in the vectorization of patent data taught by Hido, to 

As per claim 15, see the rejection of claim 8, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-21 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.